DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the Applicant's communication filed 28 April 2021.  In view of this communication, claims 1-20 are now pending in the application.
Priority
This application discloses and claims only subject matter disclosed in prior application(s) no. 16/444711, filed 18 June 2019; 15/880130, filed 25 January 2018; 14/598899, filed 16 January 2015; 14/104856, filed 12 December 2013; 14/054333, filed 15 October 2013; and 13/299661, filed 18 November 2011, and names the inventor or at least one joint inventor named in the prior application(s).  Accordingly, this application constitutes a continuation.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351 (a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21 (2) of such treaty in the English language.

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by Smirnov et al. (US 2010/0153981 A1), hereinafter referred to as “Smirnov”.
Regarding claim 20, Smirnov discloses a motor [2] (fig. 1-7; ¶ 0035), comprising: 
a base plate [10] (fig. 1-4; ¶ 0035); 
a bearing housing [a] coupled with the base plate [10] (fig. 1; ¶ 0038); 
a bearing [b] disposed in the bearing housing [a] (fig. 1; ¶ 0038); 
 
    PNG
    media_image1.png
    260
    592
    media_image1.png
    Greyscale

a stator [c] coupled with the bearing housing [a] and comprising a coil [c1] (fig. 1; ¶ 0038); 
a rotation shaft [d] coupled with the bearing [b] (fig. 1; ¶ 0038); 
a rotor [e] coupled with the rotation shaft [d] and comprising a magnet [g] facing the coil [c1] (fig. 1; ¶ 0038); and 

    PNG
    media_image2.png
    357
    579
    media_image2.png
    Greyscale

a printed circuit board [40] disposed on an upper surface of the base plate [10] (fig. 4; ¶ 0053).
Allowable Subject Matter
Claim(s) 1-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a motor, comprising: 
a base plate; 
a bearing housing coupled with the base plate; 
a bearing disposed in the bearing housing; 
a stator coupled with the bearing housing and comprising a coil; 
a rotation shaft coupled with the bearing; 
a rotor coupled with the rotation shaft and comprising a yoke, and a magnet disposed on the yoke and facing the coil; and 
a printed circuit board (PCB) disposed on an upper surface of the base plate, 
wherein the base plate comprises a fence extending from at least a portion of an edge of the upper surface of the base plate, 
wherein a suction magnet is disposed in the yoke.
Regarding claim 16, and all claims dependent thereon, the prior art does not disclose, inter alia, a motor, comprising: 
a base plate; 
a bearing housing coupled with the base plate; 
a bearing disposed in the bearing housing; 
a stator coupled with the bearing housing and comprising a coil; 
a rotation shaft coupled with the bearing; 
a rotor coupled with the rotation shaft and comprising a magnet facing the coil; and 
a printed circuit board (PCB) disposed on an upper surface of the base plate, 
wherein the base plate comprises a fence extending from at least a portion of an edge of the upper surface of the base plate, and 
wherein the fence is erected at an obtuse angle relative to the base plate.
While the prior art discloses base plates having non-planar shapes (i.e. with walls that could be construed as “fences”), the prior art does not disclose these features in combination with suction magnets or having obtuse angles as recited above. Thus, the prior art neither anticipates nor renders obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Yoon (US 8,587,166 B2, US 8,963,385 B2, US 8,963,386 B2, US 9,911,455 B2, US 10,373,644 B2, and US 11,018,559 B2) discloses similar inventions to the present application from the same inventors.
Yamada (US 2008/0309204 A1) discloses a spindle motor comprising a bearing housing with a bearing, a stator with a core and windings, a rotor with a yoke and magnets, and a printed circuit board with an exposure unit exposing the upper surface of a portion of a base plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834